972 F.2d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leon Howard HARRISON, Plaintiff-Appellant,v.COUNTY OF ALAMEDA, Defendant-Appellee.
No. 91-15940.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 23, 1992.Decided Aug. 26, 1992.

Before CANBY, REINHARDT and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Leon Harrison brought an action under Title VII, 42 U.S.C. §§ 2000e-2000e-17, alleging racial discrimination in Alameda County's hiring process for the position of Deputy Sheriff I.   Harrison argued that a psychologist hired by the County to interview applicants for the position demonstrated racial bias against him during the interview process.   He also argued that statistics demonstrated that Alameda County had a bias against hiring Blacks.   He appeals the district court's order granting summary judgment in favor of the County.


3
We review a grant of summary judgment de novo.   Darring v. Kincheloe, 783 F.2d 874, 876 (9th Cir.1986).   Viewing the evidence in the light most favorable to the non-moving party, we must determine whether there are any genuine issues of material fact and whether the district court correctly applied the relevant law.   Ashton v. Cory, 780 F.2d 816, 818 (9th Cir.1986).


4
After a review of the record, we are satisfied that the County acted properly in accordance with the requirements of California Government Code § 1031(f).   A reasonable trier of fact could not conclude that the County's reasons for terminating Harrison's application for the position were based on his race.


5
Because Harrison failed to present a genuine issue of material fact, summary judgment was properly granted to Alameda County.


6
AFFIRMED.


7
The parties shall bear their own costs on appeal.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3